           Case: 2:20-mj-00391-CMV Doc #: 5 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 47

                                                                                                                                      .r-· 1, Er
                                                                                                                                       ;~ iL  _ :_.;
                                                                                                                         RlCHARD W.H.t ,GEL
                                                                                                                          CLERK OF r:'. OURT
AO 93 (Rev. l l/13) Search and Seizure Warrant
                                                                                                                       ·azoJ~L             I j AB 16· 05
                                            UN1TED STATES DISTRICT COURT                                                 l;;. ...,c: . n,STP            '" 1'- U, <T.
                                                                                                                                       ,., , ,\,11l,·<1 \,.,v
                                                                               for the                                   SOUTHERN DIST . OH10
                                                                 Southern District of Ohio
                                                                                                                        tA.ST . DIV. COLUMBUS

                   ln the Matter of the Search of                                 )
              (Briefly describe the property to be searched                       )
               or identify the person by name ond address)
  Information associated with songguozheng@yahoo.com that )
                                                                                  )       Case No.   d' '. ;)-0 ,..-r'll,'\
                                                                                                                    · ·J V 1
                                                                                                                            .,. ~ ,
     is stored at premises owned, maintained, controlled or    )
  operated by Oath Holdings, Inc. ("the Provider''), a company )
         headquartered at 701 First Ave., Sunnyvale, CA
                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Southern            District of                 Ohio
(identijj, tire person or describe !lie properly to be searched and give ifs location):
      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search wi II reveal (ide111ify tire person or describe tire property 10 he sei:ed):
    See Attachment B




         YOU ARE COMMANDED to execute this }farrant on or before               , ) ._)/\.-{_ \                   L) lov
                                                                                                         (not lo exceed 14 days)
       0 in the daytime 6:00 a.m. to 10:00 p.m. 'Krat any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warraAt, must pre~ an inventory
as required by law and promptly return this warrant and inventory to                               /-I       /l J        NjJ.
                                                                                                         (Uni!ed States Magi    ate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check 1he appropriate box)
     0 for _ _ days (not ro exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:              s-2 '1 '1 0 @_ -5 ~ t,) 1fV'                                                  J udge's signature

City and state:                 C\..uAt,,J> O tj
                                     0                J
                                                                                                 Chelsey M. Vascura, U.S. Magistrate Judge
                                                                                                               Primed name and title
         Case: 2:20-mj-00391-CMV Doc #: 5 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 48




AO 93 (Rev. I 1/13) Search and Seizure Wammt (Page 2)

                                                                       Return




Inventory of the property taken and name of any person(s) seized:

      Aw roil ..wfJ-1 ~                      ,~t        I r,, "'k, ;.,J    i,..IJ,f, j.,   3    z,jf      ~ ltS Ch) I             1,.,l11   ~~
            'JIA,{'e-      rv,M              Vie..      ew.c., \ .




                                                                     Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with
                                                                                                   ~ -~
designated judge.




                                                                                               Executing ojflcer '.s .signature

                                                                            v, ~UM+- ill~I- " ~ J,j~ \ A:fn-Y
                                                                                                  Primed name and t
